DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim even though recites “wherein a width of the third portion in the second direction is larger than a width of a structure defining the first pressure chamber and the second pressure chamber in the second direction”, the width of third portion (Wt) and the width of the structure (Wb) (as shown in FIG. 28) are in the first direction (not the second direction).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (US 6336717).
Regarding to claims 1 and 13:
Shimada et al. discloses a liquid ejecting head ejecting liquid and a controller configured to control an ejection operation of the liquid ejecting head (The printer in FIG. 26 must have a controller to operate the printhead units 1A-B), comprising:
FIGs. 7 and 23A-B: At least thwo piezoelectric elements 70 are arranged side by side);
                         a first electrode configured to be electrically coupled to the first piezoelectric body and not to be electrically coupled to the second piezoelectric body; a second electrode configured to be electrically coupled to the second piezoelectric body and not to be electrically coupled to the first piezoelectric body (FIGs. 7 and 23A-B: At least two electrodes 80, each is individually coupled to each piezoelectric element 70); and
                         a third electrode configured to be electrically coupled to both the first piezoelectric body and the second piezoelectric body (FIGs. 7 and 23A-B: Common electrode 60 is coupled to all two piezoelectric elements 70),
                        wherein a width in a second direction of the first portion disposed in a position corresponding to the first piezoelectric body in the third electrode which intersects with the first direction is a first width, wherein a width in a second direction of the second portion in the third electrode disposed in a position corresponding to the second piezoelectric body is a second width (FIG. 7: The second direction is the direction along the length of the piezoelectric elements 70, wherein each of the portions 60 of the common electrode corresponds to each piezoelectric element 70 and has a width the same as the length of the piezoelectric element), and
                       wherein a width in the second direction of the third portion in the third electrode disposed in a position between the first piezoelectric body and the second piezoelectric body in the first direction is a third width which is smaller than the first width and the second width (FIG. 7: The portion 60a of the common electrode in the middle of two piezoelectric elements having a width shorter than that of the portion 60).
Regarding to claim 5: wherein the third electrode is configured by a single member (FIG. 7, element 60).
Regarding to claim 9: wherein the third width is smaller than half of the first width and smaller than half of the second width (FIG. 7 shows the width of portion 60a that is smaller than half of that of portion 60).
Allowable Subject Matter
3.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein a width in the second direction of a fourth portion disposed between the first piezoelectric body and the second piezoelectric body in the first direction and near the first piezoelectric body in the first direction relative to the third portion in the third electrode is a fourth width which is larger than the third width, and wherein a width in the second direction of a fifth portion disposed between the first piezoelectric body and the second piezoelectric body in the first direction and near the second piezoelectric body in the first direction relative to the third portion in the third electrode is a fifth width which is larger than the third width is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/LAM S NGUYEN/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        



.